Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 02/02/2021 and claims 1 and 5-20 are now in condition for allowance.
As Applicant pointed out on pages 7-16 of the response, art of record, Fukui, Rietschote, Verkaik, Nikolov, Curtis, Edwards, Ben-Shaul or Voccio does not teach and/or fairly suggest a process for:
“dynamically porting an active running application while the application is running and processing a request from a virtual computing instance to a second computing instance and generate a private network between the first virtual computing instance and the second virtual computing instance which is used to synchronized data between first virtual computing instance and the second virtual computing instance while the application is running and actively servicing a request. Copy network information and storage layout from first virtual computing instance to the second virtual computing instance, activate an updated version of the running application on the second virtual computing instance in order to finish data synchronization, and deactivate the application running of the first virtual computing instance” and in as such a manner as recited in independent claim 1, and similarly as in independent claims 9 and 15. 
Thus all pending claims 1 and 5-20 are allowed over the art of record.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Correspondence Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193